Citation Nr: 0515023	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
cervical spine/neck disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who retired in July 1982 after 
more than 20 years of active duty.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2002 rating decision by the Albuquerque Department of 
Veterans Affairs (VA) Regional Office (RO), which increased 
the rating for service-connected cervical spine/neck 
disability to 20 percent.  The veteran appeals for a higher 
rating.  This case was previously before the Board in January 
2004, when the Board remanded the case to the RO for 
additional development.  The case is now before the Board for 
further appellate review.  


FINDING OF FACT

The veteran failed to report to a September 2004 VA 
examination scheduled in conjunction with his claim for an 
increased rating for his cervical spine/neck disability (and 
necessary to determine whether he is entitled to an increased 
rating); good cause for his failure to appear is neither 
shown nor alleged.  


CONCLUSION OF LAW

The veteran's claim seeking a rating in excess of 20 percent 
for a cervical spine/neck disability must be denied because 
he failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to an increased 
evaluation.  38 C.F.R. §§ 3.326(a), 3.655 (2004); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2002)) became law.  Regulations implementing the VCAA are at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA provides, among other things, for notice and 
assistance to claimants under certain circumstances, and the 
duty to notify claimants includes the duty to tell them what 
evidence, if any, they are responsible for submitting to 
substantiate their claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board concludes that VA notification requirements are 
satisfied.  In May 2002 (prior to the rating appealed) and 
February 2004 correspondence from the RO, in a statement of 
the case (SOC) issued in December 2002, and in a supplemental 
SOC (SSOC) in January 2005, the RO informed the veteran of 
the controlling law and regulations, and of what the record 
showed.  The January 2004 remand by the Board advised the 
veteran that an examination was deemed necessary, and 
specifically that if he failed to report for an examination 
without good cause, his claim for increase would be denied.  
As to the duty to assist, the record includes service medical 
records, and VA outpatient treatment records have been 
secured.  VA has (twice) attempted to arrange for an 
examination, and on both occasions he failed to report (as 
will be discussed further below).  VA's duty to assist is 
met. 

In the August 2002 decision on appeal, the RO increased the 
rating for the service-connected cervical spine/neck 
disability to 20 percent, finding generally that the medical 
evidence showed that a 20 percent rating, but no higher, was 
warranted for such disability.  

The case was before the Board in January 2004, at which time 
the Board determined that further medical evaluation was 
necessary for an accurate assessment of the disability at 
issue, and remanded the claim for such evidentiary 
development.  Notably, the veteran's representative had also 
expressly requested that the Board remand the case for 
contemporaneous medical evidence as to the extent of the 
disability.  In the remand, copies of which were sent to both 
the veteran and his representative, the veteran was advised 
that the Board had determined that an examination was 
necessary, that an examination would be scheduled, and that 
if he failed (without good cause) to report for the scheduled 
examination, his claim would be denied.  

The record reflects that all pertinent correspondence 
(including the Board's remand and notices of scheduled 
examinations) sent to the veteran since the initiation of 
this appeal was mailed to his last known address; none was 
returned as undeliverable.  

The RO arranged for a VA orthopedic examination to be 
scheduled in April 2004.  The veteran cancelled said 
examination.  An August 2004 report of contact indicates that 
the examination was cancelled because the veteran was 
confined in a hospital at the time.  As that was determined 
to be good cause for his failure to report for the April 2004 
examination, the RO arranged for the examination to be 
rescheduled in September 2004.  The veteran failed to report 
for the September 2004 examination, and did not provide any 
cause for failing to do so.  In the January 2005 SSOC, the RO 
continued the 20 percent rating for the cervical spine/neck 
disability.  The RO noted in the SSOC that the veteran had 
failed to report for VA examination scheduled in September 
2004, and advised him that "[t]here is no objective medical 
evidence that [the] service connected osteoarthritis in the 
cervical spine is of the severity to warrant an increased 
evaluation."  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in a claim for an 
increased rating (emphasis added), the claim shall be denied.  
38 C.F.R. § 3.655.  

In the circumstances here presented the law is dispositive.  
The record clearly shows that the veteran failed, without 
good cause, to report for the September 2004 VA orthopedic 
examination.  There is nothing in the record to suggest that 
he did not receive notice of the examination.  In fact, in 
both a VA Form 646 dated in March 2005 and in written 
argument submitted in May 2005, the veteran's representative 
expressly acknowledged that the veteran "failed to report 
for a scheduled examination in September 2004."  "Good 
cause" has not been alleged, and none is evident from the 
record.  38 C.F.R. § 3.655 mandates that in such 
circumstances the claim must be denied.


ORDER

A rating in excess of 20 percent for a cervical spine/neck 
disability is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


